third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc psi postn-143596-12 uilc date january to chief excise_tax program holly l mccann from branch chief cc psi frank boland subject sec_4051 chassis renovation this responds to your request for non-taxpayer specific legal advice regarding the application of the tax imposed by sec_4051 of the internal_revenue_code to two scenarios in which a glider kit is used to renovate a truck chassis this advice may not be used or cited as precedent situation the owner owner of a used highway truck chassis the first_retail_sale of which was taxed under sec_4051 when it was sold to owner delivers the chassis to an unrelated heavy truck dealer dealer for renovation owner keeps title to the chassis and will continue to use the chassis in its business when the dealer returns the chassis when the renovations are complete the chassis will remain a chassis that is subject_to the sec_4051 tax owner does not regularly sell chassis at retail in arm’s length transactions in renovating the chassis dealer does the following incorporates into the renovated chassis the rear axle assembly valued at dollar_figure removes the chassis’ engine and sends it to an engine remanufacturer the engine remanufacturer sells dealer a remanufactured engine for dollar_figure cash and a dollar_figure credit for the chassis’ engine that the dealer sent postn-143596-12 removes the chassis’ transmission and sends it to a transmission remanufacturer the transmission remanufacturer sells dealer a remanufactured transmission for dollar_figure cash and a dollar_figure credit for the chassis’ transmission that the dealer sent purchases a glider kit for dollar_figure purchases dollar_figure worth of other new components the dealer charges owner dollar_figure for labor fees internal costs including a share of overhead expenses related to the labor involved and other related charges the average pre-tax retail and sales_taxes sales_price based on dealer’s sales of a comparable new chassis is dollar_figure law sec_4051 imposes a percent excise_tax on the first_retail_sale of a highway truck chassis suitable for use with a vehicle that has a gross vehicle weight in excess of big_number pounds sec_4052 defines first_retail_sale as the first sale for a purpose other than for resale or leasing in a long-term_lease after production manufacture or importation sec_4052 provides that if any person uses an article taxable under sec_4051 before the first_retail_sale of such article then such person is liable for tax under sec_4051 in the same manner as if such article were sold at retail by him sec_4052 provides that in the case of any person made liable for tax by sec_4052 the tax is computed on the price at which similar articles are sold at retail in the ordinary course of trade as determined by the secretary for purposes of sec_4052 defines price as including any charge incident to placing the article in condition for use and excludes the sec_4051 tax if stated as a separate charge the amount of any retail_sales_tax imposed by any state or political_subdivision thereof or the district of columbia whether the liability for such tax is imposed on the vendor or vendee and the value of any component of the article if the component is furnished by the first_user of the article and the component has been used before the first_user furnished it additionally price is determined without regard to any trade-in sec_48_0-2 of the manufacturers and retailers excise_tax regulations defines manufacturer as a person who produces a taxable article from scrap salvage or junk material as well as from new or raw material by processing manipulating or changing the form of an article or by combining or assembling two or more articles postn-143596-12 sec_48_0-2 provides that if a person manufactures or produces a taxable article for another person that furnishes materials under an agreement whereby the person that furnished the materials retains title thereto and to the finished article the person for whom the taxable article is manufactured or produced and not the person that actually manufactures or produces it will be considered the manufacturer sec_4052 provides that an article taxed by sec_4051 is not treated as manufactured or produced solely by reason of repairs or modifications to the article including any modification which changes the transportation function of the article or restores a wrecked article to a functional condition if the cost of such repairs and modification does not exceed percent of the retail price of a comparable new article therefore a chassis is not considered manufactured if its repairs and modifications do not exceed percent of the retail price of a comparable new article question sec_1 is the renovated chassis subject_to the retail excise_tax imposed by sec_4051 taking into consideration sec_4052 cost of repairs and modifications remanufactured engine remanufactured transmission glider kit other new components labor fees and other related charges internal costs including a share of overhead expenses total dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure retail price pre-tax of a comparable new chassis dollar_figure dealer’s cost of repairs and modifications to the chassis are dollar_figure which is more than dollar_figure percent of dollar_figure the cost of a comparable new chassis therefore sec_4051 does not apply consequently the chassis is subject_to the tax imposed by sec_4051 what is the amount of the tax the tax i sec_12 percent of the price at which similar articles are sold at retail in the ordinary course of trade see sec_4052 in addition to the sec_4052 exclusion of the sec_4051 tax sec_4052 mandates that any retail_sales_tax if stated as a separate charge also be excluded likewise the price also excludes the value of the used rear axle assembly provided by owner see sec_4052 postn-143596-12 retail price pre-tax of a comparable new chassis value of used rear axle assembly provided by owner tax_base tax_rate tax amount dollar_figure dollar_figure dollar_figure dollar_figure who is liable for the tax owner is liable for the tax when owner uses the chassis before its first_retail_sale because owner is the manufacturer see sec_48_0-2 and sec_4052 if the chassis were owned by dealer who would be liable for the tax assuming dealer does not use the chassis before its first_retail_sale when dealer makes the first_retail_sale of the chassis dealer would be liable for the retail excise_tax on its sale of the chassis this tax would be percent of the amount for which the chassis is sold see sec_4051 would the amount of tax increase if the glider kit included a rear axle yes assuming the cost of a glider kit that includes a rear axle increases the cost of the repairs and modifications made to the chassis would the answer change if the original engine and transmission were renovated and re-used the answer depends on the effect the cost of renovating the engine and transmission has on determining whether the percent test in sec_4052 is met how much of the chassis must be used for the percent sale harbor to apply so as to not to lose its identity as discussed in revrul_63_128 c b revrul_63_128 does not apply to these facts under present law situation a heavy truck outfitter installs on a used chassis that was taxed under sec_4051 on its first_retail_sale the following items a rebuilt engine a rebuilt transmission a finished cab and hood a complete interior front axles and brakes front suspension and steering a chassis frame fuel tanks an electrical system and an engine cooling system the outfitter may rebuild the engines and transmissions or purchase rebuilt engines and postn-143596-12 transmissions the outfitter allows customers to choose an engine or provide an engine of their choice the outfitter also allows customers to choose a combination of new chassis components question is the first_retail_sale of the renovated chassis subject_to the sec_4051 tax taking into consideration sec_4052 if the costs of renovating the chassis does not exceed percent of the retail price of a comparable chassis the chassis is not subject_to the sec_4051 tax please call celia gabrysh at if you have any further questions
